Citation Nr: 0119578	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  95-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disc herniation of C4-C5 and C5-C6, currently evaluated as 20 
percent disabling.

2.  Propriety of the reduction in the rating for lumbosacral 
strain from 20 percent to 10 percent.

3.  Entitlement to an increased rating for lumbosacral strain 
and degenerative disc disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, from February 1977 to October 1979 and from October 
1989 to May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied increased ratings for cervical 
spine strain and lumbosacral spine strain and which reduced 
those disabilities from 20 percent disabling to 10 percent 
disabling.  The 20 percent rating for cervical spine strain, 
reclassified as cervical spine disc herniation of C4-C5 and 
C5-C6 was restored by means of a September 1997 rating 
decision.

This claim was previously before the Board and was the 
subject of a December 1999 Board remand that requested 
development of the evidence and that the veteran be provided 
a VA examination.  That development has been completed and 
this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's cervical spine disability is productive of 
no more than moderate limitation of cervical spine motion.

3.  Reduction of the veteran's disability rating from 20 
percent to 10 percent for lumbosacral strain was warranted 
and was procedurally adequate and was supported by a an 
examination disclosing improvement.

4.  The veteran's lumbosacral spine disability is currently 
productive of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 
percent are not met for the veteran's cervical spine 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2000).

2.  The reduction in the evaluation for lumbosacral strain 
from 20 percent to 10 percent was proper.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 
5285-5295 (2000).

3.  The criteria for entitlement to an increased rating of 20 
percent, but not greater, are met for the veteran's 
lumbosacral spine disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Initially, the Board finds that the veteran's application is 
not incomplete.  She has not alleged that there are any 
records of probative value that may be obtained that have not 
already been associated with the claims folder.  She has been 
informed of the evidence necessary to substantiate the claims 
on appeal in the statement of the case and the supplemental 
statements of the case and was invited to submit additional 
evidence through the Board's remand.  She has also been 
afforded several examinations that have, to the extent 
possible, obtained the findings necessary to adjudicate her 
claims.  The Board accordingly finds that the duty to assist 
the appellant has been satisfied.

The veteran contends that her cervical and lumbar spine 
disabilities are more severe than currently evaluated, 
warranting increased ratings.  In addition, the veteran 
contends that restoration of a 20 percent rating for 
lumbosacral strain is warranted.

I.  Entitlement to an increased rating, greater than 20 
percent, for a cervical spine disability

The veteran established service connection for cervical spine 
strain by means of a January 1993 Hearing Officer's decision.  
A January 1993 rating decision assigned a 20 percent 
disability rating.  That rating was reduced to 10 percent by 
means of a February 1995 rating decision, which is the 
subject of this appeal.  The veteran's 20 percent rating for 
her cervical spine disability was restored by a September 
1997 rating decision.  However, the appeal of her claim for 
an increased rating, greater than 20 percent, remains before 
the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285 through 5295 
of the Schedule.  38 C.F.R. § 4.71a (2000).  Pursuant to 
those criteria, a rating of 20 percent is warranted for a 
cervical spine disability where the evidence shows moderate 
limitation of cervical spine motion (Diagnostic Code 5290) or 
moderate intervertebral disc syndrome with recurring attacks 
(Diagnostic Code 5293).  A rating greater than 20 percent is 
warranted for a cervical spine disability where the evidence 
shows residuals of a vertebral fracture, without cord 
involvement with abnormal mobility requiring a neck brace 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine (Diagnostic Code 5286); favorable ankylosis of the 
cervical spine (Diagnostic Code 5287); severe limitation of 
cervical spine motion (Diagnostic Code 5290); or severe 
intervertebral disc syndrome with recurring attacks with 
little intermittent relief (Diagnostic Code 5293).  38 C.F.R. 
§ 4.71a (2000).

The terms "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  The use of terminology such as "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A December 24, 1992, VA medical report shows that the veteran 
complained of back pain for a week.  The examiner recorded a 
history of back pain since the veteran's military service.  
The veteran stated that the pain was worse.  Lumbar spasm was 
present.  The veteran was provided medication.

A March 18, 1993, VA medical report shows that the veteran 
complained of low back pain and neck pain also.  She gave a 
history of degenerative joint disease of the spine.

An April 7, 1993, VA medical report shows that the veteran 
was alert and requesting to have a TENS unit.  She complained 
of pain of the neck and back.  The remainder of that medical 
report is illegible.

Another April 7, 1993, VA medical report shows that the 
veteran complained of low back pain and requested a TENS 
unit.  A MRI showed bulging cervical and lumbar discs.  She 
had neck and low back pain radiating into the legs 
bilaterally, weakness in the bilateral lower extremities, and 
numbness of the right foot.  Initial treatment consisted of 
hot packs to the full back and neck followed by ultrasound to 
the cervical and lumbosacral spine areas.  The veteran felt 
some improvement in the low back area following treatment.  
TENS evaluation was scheduled for the next visit and 
conservative treatment was to be continued.

An April 22, 1993, VA medical report shows that the veteran 
had been given three trials of a TENS unit for neck pain.  
She had experienced decreased pain with TENS usage than with 
any other means and TENS had been shown to be an effective 
means of pain control for her.  She was therefore provided a 
TENS unit for home use and instructed in its operation.  She 
was also in need of a cervical pillow and lumbar roll back 
support cushion.  She was to continue the use of hot packs 
and ultrasound at home.

A May 6, 1993, VA medical report shows that the veteran was 
responding favorably to her treatment program, but neck pain 
was a persistent problem.  Intermittent cervical traction was 
to be added to the treatment regimen to evaluate the 
response.

A May 27, 1993, VA medical report shows that the veteran felt 
much better with the TENS unit and heating pad.  She felt 
that she could manage the pain at home if she could get an 
over the door traction device.  She had been treated for a 
total of eleven visits since January 13, 1993.  She was much 
improved with treatment and an over the door cervical 
traction unit was issued for her home use.

A March 23, 1994, VA medical report shows that the veteran 
complained of low back pain and neck pain, with pains down 
her legs and of the right pelvis area.  The examiner provided 
an impression of musculoskeletal pains of the back.

An April 26, 1994, VA medical report shows that the veteran 
complained of more frequent back pain that caused leg 
weakness.

A June 6, 1994, VA medical report shows that the veteran 
requested an evaluation of her disabilities.  She was still 
complaining of lumbosacral pain.  Physical examination found 
tenderness of the lumbosacral spine.

A July 15, 1994, VA medical report shows that the veteran 
requested renewed prescriptions of Motrin, a muscle relaxer, 
and liniment.  The examiner provided an impression of 
degenerative joint disease of the cervical and lumbar spine.

A July 21, 1994, VA spine examination notes that the veteran 
had had workups, including the previously noted MRI of the 
low back that showed minimal bulging between several disks in 
the lumbar spine area.  She had physical therapy prescribed 
with generally good results.  She stated that in the past 
several years she had gradually and slowly gotten worse 
rather than better.  Physical examination found that the 
cervical spine had a normal configuration and bony 
configuration.  However, the cervical lordotic curve had 
completely disappeared, with almost a reversal of the 
lordotic curve.  There were minimal osteophytes present in 
the lower cervical spine at C6-C7 and C5-C6.  Axial 
compression did not aggravate the pain.  Traction did not 
relieve it.  In the cervical spine, the veteran had an 
estimated 25 percent loss of motion, with pain on the 
extremes of motion.  

In the lumbar spine, the veteran had a full range of motion 
because she could touch her ankles with her fingers.  Deep 
tendon reflexes were equal and active at 2+ normal.  
Patrick's test and straight leg raising were negative.  She 
had diffuse mild tenderness in the lumbar spine.  The 
examiner diagnosed acute strain of the cervical spine, acute 
strain of the lumbar spine, and fibrous ankylosis of the 
cervical spine.  The accompanying radiology diagnostic report 
of the lumbosacral spine found the vertebral bodies, 
intervertebral spaces, and foramina were all normal.  The 
facet joints and posterior elements were preserved.  The 
sacroiliac joints, sacrum, and coccyx were unremarkable.  The 
radiology examiner provided a diagnosis of a normal 
lumbosacral spine.  The accompanying radiology report 
referable to the cervical spine was shows findings of 
degenerative disc disease of C5-C6 with straightening of the 
cervical spine.

A February 27, 1995, VA medical report shows that the veteran 
complained of pain at the nape of the neck and down to the 
left hand.  She was seen by neurology and told that she had a 
straight cervical spine.  She was advised to use physical 
therapy.  She was using a TENS unit and a moist pad.  Her 
left foot was numb.

A May 31, 1995, VA medical report shows that the veteran 
complained of severe pain of the lower back.  She also 
complained of severe neck pain, muscle spasm to the left 
shoulder, and numbness to the sole of the left foot.  The 
examiner provided an assessment of "stable."

A September 20, 1996, VA magnetic image examination of the 
spine shows that the entire lumbar sac was rather generous in 
size.  Minimal degenerative disc disease was noted with 
minimal bulging disc at L5-S1 with no significant spinal 
stenosis.  Minimal bulging disc was also noted at L4-L5 with 
compromising anterior thecal sac.  The neural foramina were 
unremarkable.  The clinical indication was neurogenic 
claudication.  The examiner provided an impression of a 
minimal bulging disc at L4-L5 with compromised anterior 
thecal sac and with unremarkable neural foramina.

A March 10, 1997, magnetic image of the neck and spine found 
a kyphosis over the region of C4 to C6.  Focal disc 
herniations were noted on the left at C4-C5 and C5-C6.  There 
was no significant spinal or foraminal stenosis.  The spinal 
cord size and signal intensity appeared normal.  The 
craniocervical junction appeared normal.  The examiner 
provided an impression of focal disc herniations of C4-C5 and 
C5-C6 on the left.

A May 19, 1997, private medical report shows that the veteran 
wanted to discuss her work assignment and that she was unable 
to carry an instrument on her shoulder and needed to be off 
work during physical therapy.  A physician found that the 
veteran was unable to hold weight on her left shoulder due to 
chronic left neck and left arm pains.  She had a history of a 
focal disc herniation of C4-C5 and C5-C6 on the left.  She 
was to be excused from work holding weight on her shoulder.

A June 18, 1997, private medical report shows that the 
veteran complained of pain in the neck for several years with 
some radiation into her arms.  She stated that the use of a 
heavy instrument at her job aggravated her symptoms.  The 
veteran took Nortryptolene, analgesic, Ibuprofen, and 
Methocarbamol.  Examination found the cervical contours 
within normal limits.  Lateral bending was 15 degrees to 
either side.  Lateral rotation was 40 degrees to either side.  
She flexed 10 degrees and extended 30 degrees.  Compression 
and distraction were equivocal.  Deep tendon reflexes 
including biceps, triceps, and brachial radialis were 1+ and 
symmetrical.  There was no motor deficit.  There was no 
sensory deficit.  X-rays of the cervical spine showed 
degenerative changes at C4-C5 and C5-C6 with narrowing of the 
spaces between C4-C5 and C5-C6.  

There was some straightening of the normal sagittal contour.  
There was no gross misalignment.  MRI of the cervical spine 
from March 1997 described a kyphosis at C4 to C6, disc 
herniations at C4-C5 and C5-C6, but no impingement on the 
foramina or central cord.  MRI of the cervical spine dated 
November 1991 described "a disc at C5-6 on the left."  MRI 
of the lumbar spine dated in September 1997 showed a 
degenerative disc at L4-L5.  The examiner provided an 
impression of cervical spondylosis and cervical radiculitis.  
The veteran was advised to undergo a myelogram CT scan from 
C2 down to C7.

A July 9, 1997, private medical report shows that the veteran 
was seen for the purpose of an independent medical 
examination for a worker's compensation injury of the neck.  
The veteran's medical records were reportedly reviewed in 
conjunction with the examination.  The veteran stated that an 
injury of her neck was first reported on May 15, 1997.  She 
stated that in her occupation, she was required to carry a 
shoulder carried monitoring device that weighed approximately 
fifteen pounds for the period from June 1994 to June 1995, 
and weighed between twenty and thirty pounds from June 1995 
until 1997.  She stated that she carried the device 
approximately eight hours per day.  

The veteran also stated that during the course of carrying 
those heavy straps, she began to have pain in her neck and 
hands, worse on the left side.  She was originally seen at a 
VA medical clinic and was prescribed Motrin and muscle 
relaxers.  She had several visits to the VA clinic 
complaining of neck pain and pain down the left arm and was 
eventually referred to the neurological clinic in Houston.  
Subsequently, she was seen by a private physician who treated 
her with Robaxin and Darvocet and was planning a myelogram 
for evaluation of the neck.  Her main complaints were 
cervical pain, bilateral trapezial pain, worse on the left 
than the right, vague paresthesia down the left arm to the 
fingertips with reaching activities and decreased range of 
motion of the cervical spine.  

On examination, she held her head and neck in a very stiff 
position.  She had minimal flexion and extension that she 
would provide.  She had 30 degrees of rotation, both left and 
right, and had marked left trapezial myofascial tenderness to 
palpation.  Deep tendon reflexes were 2+ and symmetrical of 
the extremities.  Motor sensory examination was equal.  Full 
pulses were felt in both upper extremities.

The physician stated that a review of medical records from 
the VA clinic showed that on August 15, 1991, the veteran 
claimed neck pain since an injury in Saudi Arabia when she 
fell carrying a back pack.  X-rays at that time showed 
minimal narrowing posteriorly at C4-C5, C5-C6, and C6-C7.  
She was treated with Robaxin and Motrin.  Later, in September 
1991, she was seen at the VA clinic complaining of neck and 
lumbar pain.  She eventually had an EMG study in September 
1991, which was normal.  In November 1991, she underwent a 
MRI scan.  The radiology report of the MRI scan in November 
1991 showed prominent osteophyte and disc protrusion at C5-C6 
on the left and loss of disc height at C4-C5 and C5-C6.  
Currently, there was a neurosurgery clinic evaluation in 
November 1991 at which time she was diagnosed with a left 
paracentral disc rupture at C5-C6.  There were other numerous 
various VA medical clinic outpatient notes reviewed 
complaining of osteoarthritis, neck pain, and chronic pain 
where the veteran was treated with physical therapy, a TENS 
unit, and anti-inflammatory medication.  

The examiner noted that review of the MRI studies dated 
November 1991, showed degenerative disc disease at C4-C5 and 
C5-C6, with a left paracentral disc rupture at C5-C6.  
Comparison of studies dated March 1997 showed further 
progression of the degenerative disc disease at the two 
mentioned levels.  The physician provided an impression that 
the veteran had claimed an on the job injury from carrying 
heavy equipment without any particular incident of trauma or 
injury.  She had evidence of pre-existing cervical spine 
disease manifested by chronic pain and requiring multiple 
physical therapy predating her employment of June 1994.  
There was MRI evidence from November 1991 that showed that 
she did have a ruptured disc of C5-C6 at that time.  She also 
had evidence suggesting that she was receiving VA 
compensation for cervical and other musculoskeletal problems.  
The physician though that it was entirely within medical 
probability that the veteran's current job had not caused a 
new cervical injury and it was extremely questionable whether 
her current complaints had even been exacerbated by carrying 
the weight over a shoulder strap.

A July 18, 1997, VA medical report shows that the veteran 
complained of excruciating pain and an inability to work.

An August 13, 1997, VA medical report shows that the veteran 
complained of financial and mental stressors secondary to 
chronic back and neck problems.  She stated she was unable to 
work because of pain in her left upper extremity while 
holding a device at work.  The examiner stated that the 
veteran had chronic pains and could not be employed pending 
an evaluation.  The examiner noted that the veteran was 
attending physical therapy three times per week and 
complained of a lot of pain.

A September 10, 1997, VA medical report shows that the 
veteran complained of neck pain radiating into her left arm, 
hand, and finger tips.  She also complained of low back pain 
with radiation into both legs.  She denied numbness.  She 
reported that she was weak in both arms.  On examination, she 
had normal motor strength with the exception of the left 
biceps which was 4/5 and the right deltoid which was 4-/5.  
Deep tendon reflexes were 2+.

A December 17, 1997, VA medical report shows that the veteran 
had complained of disc problems for five to six years.  She 
complained of pain in the back and neck that went down some.  
The examiner found no indications for surgery.

A May 27, 1999, VA spine examination shows that the veteran's 
claims file, medical records, and service records were not 
available for the examiner to review.  The veteran stated 
that she was on methocarbamol and ibuprofen.  She used no 
crutches, braces, or cane.  She denied any history of surgery 
or subsequent injury.  Injuries to neck and back were alleged 
to be connected to an event in 1990 in service.  She stated 
that she had been told she had a bulging disc in her lumbar 
spine and that she had been diagnosed with a herniated disc 
in the cervical spine.  She described her neck pain as 
"extreme" and unrelenting with muscle spasms.  She 
described shooting pains down both arms, much worse on the 
left and into her fingers.  She asserted an inability to move 
her neck.  She described her low back pain as straining type 
symptoms through the lower lumbar region.  She stated that 
she could hardly walk.  

The veteran reported that the pain increased when she walked.  
She had radiation of the pain into both legs in a non-
dermatomal distribution.  Physical examination found that she 
walked with a normal gait holding herself rigid and not 
looking side-to-side.  Range of motion of the lumbar spine 
was quite limited with 40 degrees of forward flexion, 10 
degrees of extension, and perhaps 10 degrees of right and 
left side bending.  Toe and heel walking was within normal 
limits.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities, and internal and external rotation of the hips 
were all normal.  Pulse was normal.  Straight leg raising 
test was negative bilaterally.  No atrophy was appreciated.  
She demonstrated breakaway weakness that improved with 
encouragement in the tibialis anterior on both sides.  

Waddell's signs consistent with symptom amplification and 
nonorganic pain behaviors were positive with low back pain 
with concerted trunk or pelvic rotation, low back pain with 
trochanteric compression, low back pain with light touch, and 
low back pain with axial loading of the cervical region.  
Examination of the cervical spine revealed negligible range 
of motion in flexion and extension and right and left side 
rotation.  She had a normal neurological evaluation in the 
upper extremities although she demonstrated breakaway 
weakness in the wrist extensors on both sides.  There was no 
evidence of muscular atrophy.  Tinel's was negative at the 
wrist and elbow.  X-ray evaluation of the lumbar spine was 
within normal limits with the exception of perhaps some mild 
degenerative change at L5-S1.  X-rays of the cervical spine 
show age-related changes of degenerative nature at C4-C5 and 
C5-C6.  The examiner provided diagnoses of neck pain and back 
pain.  The examiner remarked that he could find no objective 
injury or persistent disability to either the neck or low 
back.  The examiner also noted "multiple embolic responses, 
calling to question her motivations."

A May 10, 2000, VA spine examination shows that the veteran 
took Motrin, Tramadol, Robaxin, and Tylenol.  The veteran 
worked at a refinery prior to an on-the-job injury in 1997.  
She stated that since that time she had suffered loss of 
balance, spasms in her neck, and bilateral upper and lower 
extremity fatigue.  She stated that her workers compensation 
claim had been settled.  The veteran complained of constant 
pain in her neck and radiation into both trapezial regions.  
She stated that her neck was tender to touch in the right 
paracervical region.  She described numbness, tingling, and 
shocking episodes in both arms down to the tips of her 
fingers.  She described a course that was nondermatomal, 
nondescript, and inconsistent from episode to episode.  She 
also complained of constant low back pain, which she 
described as a strain.  She stated that it was worse with 
walking.  She described numbness and tingling down the 
posterior aspect of both legs down into both feet.  She 
denied any history of surgery.  She stated that she had no 
plans to return to work.  She used no crutches, braces, or 
canes.

Physical examination found the veteran walked independently.  
She had a normal gait and a level pelvis.  Range of motion of 
the cervical spine was invalid.  The veteran asserted a 
complete inability to flex or extend her neck.  In addition, 
she asserted an inability to rotate left to right beyond 30 
degrees.  She complained of pain to light palpation in the 
right paracervical or bilateral trapezius regions.  Objective 
neurological evaluation revealed physiologic and symmetrical 
reflexes.  She had breakaway strength in all muscle groups 
tested in both upper extremities.  She had a normal 
neurological evaluation.  Tinel's was negative at the wrist 
and elbow.  No muscular atrophy was noted.  Evaluation of the 
lumbar spine also revealed an invalid range of motion.  
Despite being able to sit fully upright in a chair, she 
asserted an inability to bend forward beyond 30 degrees.  In 
addition, she could not extend past neutral and asserted 
significant pain with right and left side bending beyond 10 
to 15 degrees.  

The veteran was able to toe and heel walk.  Her neurological 
evaluation in the lower extremities revealed physiologic and 
symmetrical reflexes and sensation.  She demonstrated 
breakaway weakness in both dorsiflexors.  Calf circumference 
was 37.5 centimeters on the right and 38 centimeters on the 
left.  She complained of low back pain with internal and 
external rotation of the hips.  Seated straight leg raising 
was negative bilaterally.  Supine straight leg raising was 
positive bilaterally at 30 degrees.  This was felt to be 
invalid because in excess of 30 degrees of hip range of 
motion is necessary for simple walking.  Waddell's sign, 
consistent with symptom amplification and nonorganic pain 
behavior, was significantly positive in the lower lumbar 
region.  She complained of low back pain with concerted 
truncopelvic rotation, low back pain with light palpation 
over a large area of the spine, low back pain with 
superficial skin pinch, and low back pain with axial loading 
of the upper spine.  

X-ray evaluation of the lumbar spine was unremarkable.  X-ray 
evaluation of the cervical spine showed age-related 
degenerative changes most notable at C5-C6 and to a lesser 
degree at C4-C5.  The examiner diagnosed neck pain by history 
and low back pain by history.

The examiner remarked that based upon that evaluation, he was 
unable to explain either the magnitude or perpetuation of the 
veteran's symptoms based upon any reasonable pathological 
basis.  In the opinion of the examiner, the veteran sustained 
a self-limiting, self-asserted, soft tissue injury to the 
neck and lower back, which had resolved in 60 to 90 days.  
The examiner noted that typically those injuries resolve 
without residuals.  The previous imaging studies showing 
findings consistent with disc bulges were consistent with 
age-related degenerative type changes and studies performed 
on asymptomatic individuals with regard to the lumbar and 
cervical regions using the MRI technique.  In addition, the 
examiner stated that numerous inconsistencies in the 
examination suggested either a somatization disorder or 
"V65.2" (malingering).  The examiner recommended 
neuropsychiatric testing.  

The examiner provided ranges of motion, but noted that those 
ranges of motion were invalid in his opinion.  Her pain 
complaints had been recounted also.  However, the examiner 
found no evidence of neurological abnormality.  The veteran 
complained of continuous pain on use and significant 
functional limitations.  The examiner could not explain those 
complaints objectively.  In his opinion, the veteran had no 
service-connected disability.  However, in order to provide 
responses to the requested opinions, the examiner stated that 
the veteran's back and neck pain caused weakened movement and 
excess fatigability.  There was no evidence of 
incoordination.  

Objectively, the examiner found no evidence to prohibit 
employment in a civil occupation.  He found no evidence of 
muscle spasm either on extreme forward bending or in standard 
upright posture.  Loss of lateral motion of the spine was 
previously noted.  The examiner felt that Goldthwait sign had 
been addressed.  There was no evidence of list.  With respect 
to subjective complaints of pain, the examiner found no 
evidence of pain being "visibly manifested."  He stated 
that he had never seen pain and had no idea how to measure 
pain.  He recommended direct communication with the patient 
if pain was an issue.  The examiner stated that he found no 
evidence of "any other objective manifestation" to 
demonstrate disuse or functional impairment.  In his opinion, 
there was no adequate pathology to support the veteran's 
subjective complaints.

A May 19, 2000, VA neurological disorders examination shows 
that the veteran stated that she injured her back and neck in 
service and had steady worsening of symptoms since then.  She 
stated that initially the pain radiated to the left arm and 
left leg, but currently it radiated to both sides.  The only 
time she was asymptomatic was after waking up from sleep if 
she was able to find a good sleeping position that relieved 
her symptoms.  Even on the days when she awoke asymptomatic, 
as the day progressed, her pain increased.  She was taking 
Motrin and methocarbamol for that problem with little relief.  
The examiner reviewed the veteran's medical records and noted 
that the service medical record did not appear to show the 
injuries claimed by the veteran and that the veteran appeared 
to imply to an examiner in a workers compensation evaluation 
in July 1997 that her neck pain started in 1994 and was 
related to a work injury.  The veteran was taking 
Methocarbamol, Ultram, sertraline, and Buspar.

Neurologic examination found her alert and oriented.  Her 
speech was fluent and intelligible.  She maintained adequate 
attention span and short-term memory throughout the 
interview.  Cranial nerves examination was normal with normal 
extraocular range of motion, no facial asymmetry or paresis 
and with normal sensation in all three branches of the 
trigeminal nerve.  Motor examination revealed normal tone in 
all four extremities and generalized give way weakness in all 
muscles of the upper and lower extremities related to poor 
effort.  Sensory examination was essentially normal with no 
dermatomal sensory loss.  Cerebellar examination was normal.  
Deep tendon reflexes were symmetric and there were no 
pathologic reflexes.  

The veteran's gait was described as very stiff.  She was able 
to get upon her tiptoes and on her heels.  Tandem walking was 
done with difficulty.  The examiner evaluated the range of 
motion of the lower back and neck.  She was only able to bend 
forward for approximately 10 to 20 degrees and she could not 
go farther because of what she said was severe excruciating 
pain.  Mild to moderate lumbosacral paraspinous spasm could 
be palpated during this maneuver.  Lateral flexion of the 
lumbar spine was also limited to 10 to 15 degrees.  Range of 
motion of the neck was severely limited.  She was barely able 
to move her neck for the examiner.  He did not feel any 
paraspinous spasm.  

The examiner believed that the veteran was clearly not 
attempting to cooperate with the examination.  The examiner 
provided a diagnosis of chronic low back and cervical pain 
with symptomatology out of proportion to the mechanism of the 
injury and to subsequently documented anatomical 
abnormalities.

The examiner provided a discussion section of his report in 
which stated that the veteran had complained of chronic low 
back and neck pain since an injury she described as happening 
while in service.  Her examination revealed diffuse give way 
weakness and a normal sensory examination.  There were no 
findings on examination to suggest motor or sensory loss 
secondary to nerve root compromise.  The examiner noted that 
the veteran's service medical records did not document the 
occurrence of the injury that the veteran described.  The 
examiner also noted that the veteran had previously given a 
private physician false information about her medical history 
in a workers compensation case.  It did not appear that the 
veteran's condition caused weakened movement, excess 
fatigability, incoordination, or any weakness since her 
examination failed to reveal those findings.  

The examiner concluded that the weakness found on examination 
was clearly secondary to poor effort on the part of the 
veteran.  Based on the veteran's examination and 
symptomatology, the examiner felt that she should be able to 
perform average employment in a civil occupation that did not 
involve any excessive bending or carrying of weights.  The 
only muscle spasm that he was able to palpate was in the 
lumbosacral area and was mild to moderate.  She had extreme 
loss of range of motion, some of it clearly related to poor 
compliance with the instructions given by the examiner.  Her 
pain appeared visibly manifested on movement as she walked 
with a very stiff gait.  However, the examiner believed that 
her gait was quite exaggerated, as the findings on 
examination did not reveal any muscle atrophy to support 
disuse of any muscles or to support chronic nerve root 
compression.  As part of the examination, the examiner 
performed an EMG and nerve conduction study on the veteran.  
The nerve conduction studies were completely normal.  Needle 
evaluation of the extremities revealed some mild denervation 
distally in the right first dorsal interosseous muscle as 
well as in both gastrocnemius muscles.  

The examiner was not able to adequately study the veteran's 
paraspinous muscles as the veteran could not relax enough for 
the study to be reliable.  There was some evidence of 
denervation of the right L2-L3 paraspinous muscle but that 
finding was mixed with a lot of voluntary activity.  In 
summary, the study did reveal evidence of denervation that 
could be related to nerve root involvement of an unknown age.  
The presence of those abnormalities did not support the 
presence of an active radiculopathy and needed to be taken in 
context of the clinical picture and what the imaging studies 
had shown.  

In summary, the examiner found that it was difficult to 
render a strong opinion in the veteran's case.  The first 
problem was the absence of any documentation of treatment 
rendered for the injury she claimed.  The examiner also noted 
that she had clearly provided false information in 1997 to a 
physician involved in a workers compensation evaluation.  
That suggested that the veteran would alter her story when 
financial benefit was involved.  Her examination revealed 
clear exaggeration of symptoms with poor compliance with some 
facets of the examination.

A May 10, 2000, VA radiology diagnostic report of the 
cervical spine showed moderate disc space narrowing and 
osteophytes at C4-C5 and C5-C6 with associated straightening 
of the cervical spine.  There were no other radiographic 
abnormalities, with no evidence of fracture or osteolytic or 
osteoblastic lesions of the cervical spine.

A May 10, 2000, VA radiology diagnostic report of the 
lumbosacral spine showed minimal disc space narrowing at L5-
S1.  There were shallow Schmorl's nodes of the vertebral 
endplates diffusely.  There was very minimal degenerative 
joint disease of the left sacroiliac joint.  There were no 
additional radiographic abnormalities of the lumbosacral 
spine.

A May 19, 2000, VA electromyography report found the only 
abnormality was the presence of some denervation distally in 
the right upper extremity and in both gastrocnemius muscles 
in the lower extremities.  Those findings could suggest 
radiculopathies in the corresponding roots of undetermined 
age.  In the setting of the veteran's complaints, correlation 
with clinical findings and imaging studies was recommended.

Analysis

The Board finds that the criteria for entitlement to a rating 
greater than 20 percent for the veteran's cervical spine 
disability are not met.  While the evidence shows some 
limitation of motion as a result of the veteran's cervical 
spine disability, the two most recent clinical evaluations 
rendered invalid findings as to limitation of motion due to 
failure to cooperate by the veteran.  Thus, the Board finds 
that the evidence does not demonstrate a severe limitation of 
motion that would warrant an increased rating because the 
veteran has failed to cooperate with range of motion studies, 
rendering those range of motion evaluations invalid.  The 
Board has also evaluated the other evidence of record.  This 
evidence does not otherwise demonstrate a valid finding of 
limitation of cervical spine motion which would constitute 
severe limitation of motion.  The VA examination on May 10, 
2000, found an inability to flex or extend the neck and an 
inability to rotate beyond 30 degrees.  However, the examiner 
found those results to be invalid.  The VA examination on May 
19, 2000, found that the veteran was barely able to move her 
neck, but that the examiner felt that she was clearly not 
attempting to cooperate with the examination.  

The VA examination in May 1999 found a negligible range of 
motion of the cervical spine.  However, the examiner called 
to question her motivations due to her responses and found 
signs consistent with symptom amplification.  The Board finds 
that those ranges of motion studies therefore cannot serve as 
a valid basis for awarding a higher evaluation.  

The Board notes that the July 1994 VA examination found a 25 
percent limitation of motion of the cervical spine, which 
would not constitute severe limitation of cervical spine 
motion.  A June 1997 private medical report found a cervical 
spine range of motion of 15 degrees of lateral bending 
bilaterally, 40 degrees of lateral rotation bilaterally, 10 
degrees of flexion, and 30 degrees of extension.  A July 1997 
private medical report found that the veteran had minimal 
flexion and extension of the neck "that she would provide."  
She had 30 degrees of bilateral rotation.  The Board finds 
that these ranges of motion do not demonstrate severe 
limitation of cervical spine motion.  

While the July 1997 report notes minimal flexion and 
extension, the examiner implies that the veteran refused to 
provide a valid range of motion.  Therefore, the Board finds 
that the veteran's cervical spine disability does not warrant 
a rating greater than 20 percent pursuant to the criteria for 
evaluation of limitation of motion of the cervical spine.

The Board notes that a July 1994 VA examination does provide 
a diagnosis of fibrous ankylosis of the cervical spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  However, in that same 
examination, the examiner found only an estimated 25 percent 
loss of motion of the cervical spine.  In fact, the 
subsequent medical evidence does not contain any findings of 
ankylosis of the cervical spine.  Clinical and radiographic 
studies conducted since that time do not provide any evidence 
of ankylosis.  Therefore, the Board finds that ankylosis of 
the cervical spine is not currently present as cervical 
ankylosis was not shown in the most recent clinical or 
radiographic evaluations and that an increased rating, 
greater than 20 percent, is not warranted pursuant to the 
criteria for evaluation of cervical ankylosis found in 
Diagnostic Code 5287.

The evidence does not show that the veteran has suffered any 
vertebral fractures.  Furthermore, the evidence does not show 
complete bony fixation (ankylosis) of the entire spine.  The 
evidence does not demonstrate that the veteran suffers 
recurring attacks of intervertebral disc syndrome with little 
intermittent relief.  Therefore, the Board finds that the 
veteran's cervical spine disability does not meet the 
criteria for a rating greater than 20 percent.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Court has interpreted these regulations as 
requiring that VA obtain examinations in which the examiner 
determines whether the subject disability is manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry should not be limited to muscles or nerves.  
These determinations should, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, at 207.  In this case, VA 
has attempted to afford the veteran such examinations.  

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent for her cervical spine 
disability.  The Board has particularly evaluated the medical 
evidence showing that the veteran's complaints of pain are 
exaggerated in relation to the pathology actually shown.  In 
fact, the regulations require that any functional loss due to 
pain be supported by adequate pathology.  38 C.F.R. § 4.40 
(2000).  The May 10, 2000, VA examination specifically 
provides an opinion that the veteran's symptomatology and 
complaints of pain are not supported by adequate pathology.  
The evidence does show some weakened motion and excess 
fatigability.  The evidence does not show incoordination.  
However, those factors have been considered by the Board in 
finding that a rating greater than 20 percent is not 
warranted.  Therefore the provisions of 38 C.F.R. §§ 4.40, 
4.45 do not provide a basis for an evaluation in excess of 20 
percent.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 20 percent are not met 
for the veteran's cervical spine disability.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2000).

II. Propriety of the reduction of a 20 percent rating for 
lumbosacral strain and entitlement to a current rating, 
greater than 10 percent, for a lumbosacral spine disability.

The veteran established service connection for lumbosacral 
spine strain by means of a June 1992 rating decision, which 
assigned a 20 percent disability rating.  That rating was 
reduced to 10 percent by means of a February 1995 rating 
decision, which is the subject of this appeal.  The veteran's 
claims of entitlement to restoration of the 20 percent rating 
for lumbosacral strain and entitlement to an increased 
rating, greater than 20 percent, for her lumbosacral spine 
disability remain on appeal before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285 through 5295 
of the Schedule.  38 C.F.R. § 4.71a (2000).  Under those 
criteria, a rating of 10 percent is warranted for a 
lumbosacral spine disability where the evidence shows slight 
limitation of lumbar spine motion (Diagnostic Code 5292); 
mild intervertebral disc syndrome (Diagnostic Code 5293); or 
lumbosacral strain with characteristic pain on motion 
(Diagnostic Code 5295).  A rating of 20 percent is warranted 
for a lumbosacral spine disability where the evidence shows 
moderate limitation of lumbar spine motion (Diagnostic Code 
5292); moderate intervertebral disc syndrome with recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  A rating 
greater than 20 percent is warranted for a lumbosacral spine 
disability where the evidence shows residuals of a vertebral 
fracture without cord involvement with abnormal mobility 
requiring a neck brace (Diagnostic Code 5285); complete bony 
fixation (ankylosis) of the spine (Diagnostic Code 5286); 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); severe limitation of lumbar spine motion (Diagnostic 
Code 5292); severe intervertebral disc syndrome with 
recurring attacks with intermittent relief (Diagnostic Code 
5293); or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2000).

The terms "slight," "mild," "moderate," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  The use of terminology such 
as "slight" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The evidence considered in evaluating the veteran's claims of 
entitlement to an increased rating for a lumbosacral spine 
disability and entitlement to restoration of a 20 percent 
rating for lumbosacral strain has been recited in Section I 
above.

A.  Restoration of a 20 percent rating for lumbosacral 
strain.

The Board notes that the veteran's rating of 20 percent for 
her cervical spine disability was in effect from June 1, 
1991, until May 1, 1995.  That period is less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a), 
(b) (2000) regarding stabilization of disability ratings do 
not apply as that regulation only applies where an evaluation 
has continued at the same level for five years or more.  
38 C.F.R. § 3.344(c) (2000).  Where a rating has been in 
effect for less than five years, a reduction may be made on 
the basis of examination disclosing improvement.  38 C.F.R. 
§ 3.344(c).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2000).

The Board finds that the rating reduction was proper.  The 
reduction of the veteran's rating was procedurally adequate.  
The RO proposed to reduce the veteran's rating in a May 1994 
rating decision, mailed to the veteran on June 1, 1994.  A 
February 1995 rating decision effectuated that rating 
reduction, effective May 1, 1995.  Therefore, the Board finds 
that the veteran was provided adequate notice of the proposed 
reduction.  Thus, the Board must evaluate whether a reduction 
was warranted.

At the time of the February 1995 rating decision, the 
evidence showed that the veteran complained of low back pain.  
A MRI showed bulging lumbar discs.  She complained of low 
back pain radiating into the legs bilaterally, weakness in 
the bilateral lower extremities, and numbness of the right 
foot.  The July 1994 VA spine examination found that an MRI 
of the low back showed minimal bulging between several disks 
in the lumbar spine area.  In the lumbar spine, the veteran 
had a full range of motion because she could touch her ankles 
with her fingers.  She had diffuse mild tenderness in the 
lumbar spine.  The examiner diagnosed acute strain of the 
lumbar spine.  The accompanying radiology diagnostic report 
of the lumbosacral spine found the vertebral bodies, 
intervertebral spaces, and foramina were all normal.  Based 
upon that evidence, the veteran's rating was reduced from 20 
percent to 10 percent.

The evidence considered in conjunction with the rating 
reduction, included examination reports showing that she had 
a full range of motion, reduced or stable pain (not 
withstanding her reports of increased pain), and a normal X-
ray examination.  Unlike earlier findings, there were no 
reports of muscle spasm.  The Board finds that the evidence 
does not show that the veteran's symptomatology warranted a 
20 percent rating at the time of the reduction and that 
examination had disclosed improvement.  The evidence showed 
lumbosacral strain with characteristic pain on motion, 
warranting a 10 percent rating.  The veteran's range of 
lumbar spine motion was normal.  The evidence did not show 
ankylosis of the complete spine or of the lumbar spine.  The 
evidence also did not show any vertebral fractures or 
residuals thereof.  The evidence also did not show moderate 
intervertebral disc syndrome with recurring attacks or muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  The range of 
motion is shown to be normal and thus does not constitute a 
moderate range of lumbar spine motion.  

Therefore, the Board finds that at the time of the February 
1995 rating decision that reduced the veteran's rating for 
lumbosacral strain from 20 percent to 10 percent, the 
reduction was warranted as the veteran's symptomatology did 
not warrant a 20 percent rating and more nearly approximated 
the criteria for a 10 percent rating.

Accordingly, the Board finds that the criteria for 
restoration of a 20 percent rating for lumbosacral strain are 
not met.  The preponderance of the evidence is against the 
veteran's claim and that claim is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Codes 5285-5295 (2000).

B.  Entitlement to an increased rating, greater than 10 
percent, for a lumbosacral spine disability.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board finds that the criteria for entitlement to an 
increased rating of 20 percent, but not greater, are met for 
the veteran's lumbosacral spine disability.  The most current 
evidence shows muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  While the level of limitation of motion shown by 
the veteran is subject to exaggeration, the evidence does 
show some loss of lateral spine motion in the standing 
position, which is sufficient to meet the criteria for a 20 
percent rating.  Thus, the Board finds that the veteran meets 
the criteria for an evaluation of 20 percent pursuant to the 
criteria for the evaluation of lumbosacral strain.

However, the Board finds that the criteria for entitlement to 
a rating greater than 20 percent are not met.  While there is 
some limitation of lateral spine motion, minimal disc space 
narrowing at L5-S1 which would constitute a narrowing or 
irregularity of the joint space, and minimal degenerative 
joint disease of the left sacroiliac joint; the most recent 
examinations show that there is no spinal list and no 
positive Goldthwaite's sign.  While the evidence shows 
reports of  marked limitation of forward bending in the 
standing position, the most recent examinations have found 
that limitation of motion to be invalid due to exaggeration 
of symptoms by the veteran.  Therefore, the Board finds that 
the veteran does not meet the criteria for a rating greater 
than 20 percent pursuant to the criteria for the evaluation 
of lumbosacral strain.

The evidence does not show ankylosis of the entire spine or 
of the lumbar spine.  The evidence also does not demonstrate 
that the veteran has suffered any vertebral fractures.  
Furthermore, the evidence does not demonstrate that the 
veteran suffers recurring attacks of intervertebral disc 
syndrome with only intermittent relief.

While the evidence shows some limitation of motion as a 
result of the veteran's lumbosacral spine disability, the two 
most recent clinical evaluations rendered invalid findings as 
to limitation of motion due to failure to cooperate by the 
veteran.  Thus, the Board finds that the evidence does not 
demonstrate a severe limitation of motion which would warrant 
an increased rating because the veteran has failed to 
cooperate with range of motion studies, rendering those range 
of motion evaluations invalid.  The Board has also evaluated 
the other evidence of record.  This evidence does not 
otherwise demonstrate a valid finding of limitation of 
lumbosacral spine motion which would constitute severe 
limitation of motion.  The VA examination on May 10, 2000, 
found that despite being able to sit fully upright in a 
chair, the veteran asserted an inability to bend forward 
beyond 30 degrees, asserted an inability to extend past 
neutral, and asserted an inability to bend to the left or 
right beyond 10 to 15 degrees.  However, the examiner found 
those results to be invalid.  The VA examination on May 19, 
2000, found that the veteran was only able to bend forward to 
10 to 20 degrees due to severe excruciating pain and that 
lateral flexion was limited to 10 to 15 degrees, but that the 
examiner felt that she was clearly not attempting to 
cooperate with the examination.  

The VA examination in May 1999 found lumbar spine motion to 
40 degrees of forward flexion, to 10 degrees of extension, 
and to 10 degrees of right and left side bending.  However, 
the examiner called to question her motivations due to her 
responses and found signs consistent with symptom 
amplification.  The Board finds that those range of motion 
studies therefore do not yield valid results for 
consideration for rating purposes.  The Board notes that the 
July 1994 VA examination found a full range of lumbar spine 
motion.  Therefore, the Board finds that the veteran does not 
meet the criteria for entitlement to a rating greater than 20 
percent for her lumbosacral spine disability.

Inasmuch as examinations have revealed normal straight leg 
raising and no evidence of neurologic disability, an 
evaluation in excess of 20 percent is not warranted for 
intervertebral disc syndrome under Diagnostic Code 5293.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, on the most recent examination the examiner 
specifically found that there was no functional limitation.  
There is no other current clinical evidence that rebuts this 
finding.  Therefore, a higher evaluation is not warranted on 
the basis of 38 C.F.R. §§ 4.40, 4.45.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 20 percent, but not 
greater, are not met for the veteran's lumbosacral spine 
disability and an increased rating of 20 percent is granted 
for that disability subject to the laws and regulations 
governing the disbursement of monetary benefits.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2000).


ORDER

Entitlement to a rating, greater than 20 percent, for 
cervical spine disc herniation of C4-C5 and C5-C6 is denied.

The reduction in the rating for lumbosacral strain from 20 
percent to 10 percent was proper.

Entitlement to a rating of 20 percent, but not greater, for 
lumbosacral strain and degenerative disc disease is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

